In a proceeding pursuant to section 128 of the Public Service Law to review (1) an opinion and order of the respondent Public Service Commission, issued January 9, 1973, granting a certificate of environmental compatability and public need to intervenors-respondents, and (2) an order of said respondent, issued February 26, 1973, denying petitioner’s application for a rehearing. Application for review dismissed on the merits and opinion and orders of respondent confirmed, without costs. No opinion. Munder, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.